DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
Claim Amendment
The amendment filed 7/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
17. (Currently Amended) An automated teller machine (ATM) comprising the device of Claim 1:
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 17 is objected to because of the following informalities: 
Amended claim should have underlined features or cancelled features.  
Appropriate correction is required.

Claim status.
(1) Amended independent claim: 1 (system) and 10 (method) and 17 (apparatus).
(2) Amended dependent claims: 4, 7, 8, 14, and 15. 

(4) Claims canceled (previously): 5, 9, and 21.
Claims Status
Pending claims: 1-4, 6-8, 10-23.   They comprise of 3 groups:
	1) Apparatus: 1-4, 6-8, and 22-23, and  
	2) Method: 10-16, and 
	3) Apparatus: 17-20.
	They appear to have the same scope and will be examined together.
As of July 28, 2021, independent claim 1 is as followed:
1.    A device for facilitating recycling of a card, the device comprising:
[1] a card receiver, the card receiver configured to receive the card comprising 
(i) a substrate comprising a material and 
(ii) an information-saving component;
[2] an image capture component configured to identify a location on the substrate at which the information-saving component is located;
[3] a separating component configured to selectively remove the information-saving component from the substrate such that the substrate remains substantially intact; and
[4] an internal transport system configured to transport the substrate and the information-saving component within the device;
 [5] a plurality of substrate bins, each substrate bin being configured to receive card substrates in a flat and stacked configuration, the plurality of substrate bins comprising a first substrate bin configured to received card substrate comprising a first material and a second substrate bin configured to received card substrates comprising a second material; and 
[6] a component bin configured to receive the information-saving component; and 
[7] a controller comprising a processor and memory, the controller being configured to: 
[1] receive image data from the image capture component;
identify a location on the substrate of the information-saving component;
[3] output instructions for the separating component to remove the information-saving component from the substrate;
[4] determine that the material of the substrate is the first material;
[5] determine that the first substrate bin corresponds to the material of the substrate;
[6] output instructions for the internal transport system to deposit (i) the information-saving component into the component bin and the substrate into the first substrate bin.
Note: for referential purpose, numerals [1]-[7] are added to the beginning of each device/step.
Claim Rejections - 35 USC § 112
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“17. (Currently Amended) An automated teller machine (ATM) comprising the device of Claim 1:”
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 which cites “An automated teller machine (ATM) comprising the device of Claim 1:” is vague and indefinite because the device of claim 1 is a device for facilitating 
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered and the results are as followed: 
I. 112 (pre-AIA ), 2nd rejections
The previous rejections were withdrawn due to claim amendment. 
II. 101 rejections:
None.
III. 103 rejections:
Apparatus:  Claims 1-4, 6-8, and 22-23 (apparatus) and respective claims 10-16 (method) are allowed due to amendments. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TAN D NGUYEN/Primary Examiner, Art Unit 3689